UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC and Analytic Investors, LLC Preferred securities — the key area of emphasis for John Hancock Tax-Advantaged Dividend Income Fund — posted solid gains during the 12 months ended October 31, 2011, outpacing U.S. investment-grade bonds and lagging common stocks. Utility common stocks — another area of focus — performed even better. For the 12months ended October 31, 2011, John Hancock Tax-Advantaged Dividend Income Fund returned 18.16% at net asset value (NAV) and 15.79% at market price. The difference in the Fund’s NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV at any time. In the same one-year period, the broad stock market, as measured by the S&P 500 Index, returned 8.09%. By comparison, the group of diversified closed-end funds tracked by UBS Securities LLC returned an average of 6.16% at NAV and 3.13% at market price. Meanwhile, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index rose 8.86%, the S&P 400 MidCap Utilities Index gained 16.20% and the S&P 500 Banks Index returned –1.95%. The Fund’s investments are mainly in securities that provide preferential tax treatment. Among the Fund’s best performers were utility common stocks FirstEnergy Corp., NiSource, Inc. and OGE Energy Corp., which were heavily favored by investors seeking shelter from economic and market uncertainty. BGE Capital Trust II was another solid performer, bolstered by similar trends. Elsewhere, the high price of oil helped energy-related holdings Chevron Corp. and Spectra Energy Corp. Among financial preferred securities, Wells Fargo & Company was a standout, generating solid results based in part on its improving financial condition and strong management team. Among the biggest detractors were holdings in the preferred securities of European financial companies Deutsche Bank and ING Groep NV, which came under heavy selling pressure as investors worried about the companies’ exposure to the debt of troubled European nations, among other concerns. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Annual report Portfolio summary Top 10 Issuers (31.1% of Total Investments on 10-31-11) 1 Bank of America Corp. 4.5% Progress Energy, Inc. 3.0% Wells Fargo & Company 3.3% Spectra Energy Corp. 2.9% ONEOK, Inc. 3.3% Integrys Energy Group, Inc. 2.9% OGE Energy Corp. 3.1% DTE Energy Company 2.5% Deutsche Bank Capital Funding 3.1% NSTAR 2.5% Sector Composition Utilities 61% Telecommunication Services 5% Financials 23% Industrials 1% Energy 10% 1 As a percentage of the Fund’s total investments on 10-31-11. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Dividend Income Fund 7 Fund’s investments As of 10-31-11 Shares Value Common Stocks 89.02% (59.89% of Total Investments) (Cost $531,931,559) Energy 11.25% Oil, Gas & Consumable Fuels 11.25% BP PLC, ADR (Z) 187,500 8,283,750 Chevron Corp. (Z) 92,000 9,664,600 ConocoPhillips 142,500 9,925,125 Royal Dutch Shell PLC, ADR 69,000 4,892,790 Spectra Energy Corp. (L)(Z) 1,050,000 30,061,500 Total SA, ADR (L)(Z) 282,500 14,774,750 Industrials 1.11% Industrial Conglomerates 1.11% General Electric Company (L)(Z) 460,000 7,686,600 Materials 0.48% Metals & Mining 0.48% Freeport-McMoRan Copper & Gold, Inc. 82,000 3,301,320 Telecommunication Services 4.85% Diversified Telecommunication Services 3.02% Alaska Communications Systems Group, Inc. (Z) 55,000 388,850 AT&T, Inc. (Z) 400,000 11,724,000 Verizon Communications, Inc. (L)(Z) 235,000 8,690,300 Wireless Telecommunication Services 1.83% Vodafone Group PLC, ADR (L)(Z) 453,500 12,625,440 Utilities 71.33% Electric Utilities 21.02% American Electric Power Company, Inc. (L)(Z) 595,000 23,371,600 Duke Energy Corp. (L)(Z) 765,000 15,621,300 Entergy Corp. (L)(Z) 192,500 13,315,225 FirstEnergy Corp. (C)(Z) 530,000 23,828,800 PNM Resources, Inc. (Z) 58,000 1,042,840 Progress Energy, Inc. (L)(Z) 600,000 31,260,000 Southern Company (Z) 441,867 19,088,654 UIL Holdings Corp. 510,000 17,380,800 Gas Utilities 9.36% Atmos Energy Corp. (L)(Z) 725,000 24,882,000 Northwest Natural Gas Company (Z) 132,500 6,190,400 ONEOK, Inc. (Z) 440,000 33,462,000 8 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Multi-Utilities 40.95% Ameren Corp. (L)(Z) 555,000 $17,693,400 Black Hills Corp. (L)(Z) 602,500 20,310,275 CH Energy Group, Inc. (Z) 458,000 25,286,180 Dominion Resources, Inc. (L)(Z) 420,000 21,667,800 DTE Energy Company (L)(Z) 500,000 26,055,000 Integrys Energy Group, Inc. (L)(Z) 555,000 29,365,050 National Grid PLC, ADR 200,000 10,014,000 NiSource, Inc. (Z) 790,500 17,462,145 NSTAR (C)(Z) 575,000 25,926,750 OGE Energy Corp. 620,000 32,078,800 Public Service Enterprise Group, Inc. (Z) 360,000 12,132,000 Vectren Corp. (L)(Z) 790,000 22,420,200 Xcel Energy, Inc. (L)(Z) 850,000 21,972,500 Preferred Securities 59.20% (39.83% of Total Investments) (Cost $424,160,802) Consumer Discretionary 0.45% Media 0.45% Comcast Corp., 7.000% (Z) 123,000 3,076,230 Energy 3.75% Oil, Gas & Consumable Fuels 3.75% Nexen, Inc., 7.350% (C)(Z) 901,300 22,938,085 Apache Corp., Series D, 6.000% 52,500 2,955,750 Financials 33.63% Capital Markets 0.26% Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 274,760 2,748 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 65,000 715 Lehman Brothers Holdings, Inc., Depositary Shares, Series F, 6.500% (I) 219,300 22 The Goldman Sachs Group, Inc., Series B, 6.200% 71,000 1,767,190 Commercial Banks 11.55% Barclays Bank PLC, Series 5, 8.125% (Z) 460,078 11,345,523 HSBC Holdings PLC, 8.000% (C)(Z) 325,000 8,693,750 HSBC Holdings PLC, 8.125% (Z) 50,000 1,311,000 Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 858,500 13,487,035 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 242,000 6,485,600 Santander Finance Preferred SA, Series 1, 6.410% 15,500 330,460 Santander Holdings USA, Inc., Series C, 7.300% 102,300 2,559,546 USB Capital VIII, Series 1, 6.350% 55,000 1,380,500 Wells Fargo & Company, 8.000% (Z) 1,207,000 34,085,680 Consumer Finance 0.92% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 150,000 3,247,500 SLM Corp., Series A, 6.970% (Z) 74,000 3,125,760 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Diversified Financial Services 17.23% Bank of America Corp., 6.700% (Z) 500,000 $10,800,000 Bank of America Corp., 6.375% (Z) 139,000 2,913,440 Bank of America Corp., 6.625% (Z) 355,000 7,820,650 Bank of America Corp., 8.200% (L)(Z) 135,000 3,248,100 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 240,000 5,157,600 Bank of America Corp., Series MER, 8.625% (C)(Z) 652,800 16,130,689 Citigroup Capital VIII, 6.950% (Z) 540,000 12,889,800 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 27,100 729,803 Citigroup, Inc., 8.125% 270,400 7,003,360 Deutsche Bank Capital Funding Trust VIII, 6.375% (L)(Z) 282,000 5,874,060 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 310,000 6,758,000 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 19,165,390 ING Groep NV, 7.050% (Z) 140,000 2,812,600 ING Groep NV, 6.200% (Z) 109,100 1,952,890 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,824,800 RBS Capital Funding Trust VII, 6.080% 983,000 11,697,700 Insurance 3.65% MetLife, Inc., Series B, 6.500% (Z) 995,500 25,186,150 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S, 7.750% (I) 60,000 117,600 Telecommunication Services 2.83% Diversified Telecommunication Services 1.81% Qwest Corp., 7.375% 366,000 9,424,500 Qwest Corp., 7.500% 120,000 3,052,800 Wireless Telecommunication Services 1.02% Telephone & Data Systems, Inc., 6.875% 243,000 6,196,500 United States Cellular Corp., 6.950% 32,181 824,155 Utilities 18.54% Electric Utilities 13.94% Alabama Power Company, Class A, 5.300% 186,780 4,757,287 Carolina Power & Light Company, 5.440% (Z) 111,493 10,856,631 Duquesne Light Company, 6.500% (Z) 427,000 21,736,990 Entergy Arkansas, Inc., 4.560% (Z) 9,388 859,296 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,763,750 Entergy Mississippi, Inc., 4.920% (Z) 8,190 790,079 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,881,963 FPC Capital I, Series A, 7.100% (Z) 40,000 1,030,400 Mississippi Power Company, 5.250% 262,500 6,654,375 PPL Corp., 9.500% 285,000 16,202,250 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 600,000 15,150,000 Southern California Edison Company, 6.125% (Z) 50,000 4,982,815 Southern California Edison Company, Series C, 6.000% (Z) 55,000 5,427,813 10 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Independent Power Producers & Energy Traders 2.36% Constellation Energy Group, Inc., Series A, 8.625% (Z) 600,000 $16,284,000 Multi-Utilities 2.24% BGE Capital Trust II, 6.200% (Z) 160,500 4,137,690 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,543,180 Consolidated Edison Company of New York, Inc., Series C, 4.650% 16,400 1,607,200 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 508,747 Interstate Power & Light Company, Series B, 8.375% (Z) 230,000 6,663,100 Short-Term Investments 0.43% (0.29% of Total Investments) (Cost $2,965,000) Repurchase Agreement 0.43% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $477,000 on 11-1-11, collateralized by $477,000 Federal Home Loan Mortgage Corp., 0.500% due 8-23-13 (valued at $490,613, including interest) and $2,488,000 Federal National Mortgage Association, 0.010% due 9-8-14 (valued at $2,541,819 including interest) 2,965,000 2,965,000 Total investments (Cost $959,057,361) † 148.65% Other assets and liabilities, net (48.65%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (C) All or a portion of this security is segregated as collateral for options. Total collateral value at 10-31-11 was $76,266,689. (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-11, and part is segregated collateral pursuant to the Committed Facility Agreement. Total value of securities on loan at 10-31-11 was $290,862,026. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 10-31-11 was $645,981,421. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $969,192,029. Net unrealized appreciation aggregated $55,830,962, of which $126,816,373 related to appreciated investment securities and $70,985,411 related to depreciated investment securities. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 FI N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $959,057,361) $1,025,022,991 Cash 1,093,274 Cash segregated at custodian for swapcontracts 410,000 Receivable for investments sold 7,926,055 Dividends and interestreceivable 2,430,908 Other receivables and prepaidexpenses 96,693 Totalassets Liabilities Payable for investmentspurchased 102,326 Committed facility agreement payable (Note8) 344,000,000 Written options, at value (Premiums received $1,828,449) (Note3) 1,966,100 Swap contracts, at value (Note3) 1,155,065 Interest payable (Note7) 36,138 Payable toaffiliates Accounting and legal servicesfees 3,205 Trustees’fees 40,141 Other liabilities and accruedexpenses 119,325 Totalliabilities Netassets Paid-incapital $705,004,523 Undistributed net investmentincome 2,709,412 Accumulated net realized gain (loss) on investments, options written and swapagreements (82,829,228) Net unrealized appreciation (depreciation) on investments, options written and swapagreements 64,672,914 Netassets Net asset value pershare Based on 37,734,746 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.27 12 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements FI N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $55,538,822 Interest 155,897 Less foreign taxeswithheld (144,783) Total investmentincome Expenses Investment management fees (Note5) 7,372,244 Accounting and legal services fees (Note5) 84,039 Transfer agent fees (Note5) 31,322 Trustees’ fees (Note5) 86,889 Printing andpostage 107,863 Professionalfees 227,980 Custodianfees 87,123 Registration and filingfees 12,864 Interest expense (Note8) 3,468,738 Stock exchange listingfees 29,033 Other 26,740 Totalexpenses Less expense reductions (Note 5 and10) (1,382,153) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 20,314,429 Written options (Note3) (4,280,276) Swap contracts (Note3) (1,650,848) Change in net unrealized appreciation (depreciation)of Investments 45,691,020 Written options (Note3) (164,255) Swap contracts (Note3) 511,568 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 FI N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase in netassets Fromoperations Net investmentincome $45,397,254 $42,011,200 Net realizedgain 14,383,305 4,023,786 Change in net unrealized appreciation(depreciation) 46,038,333 137,259,224 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (42,434,737) (41,727,641) From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 630,401,435 493,013,785 End ofyear Accumulated undistributed/(distributions in excess of) net investmentincome 14 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements FI N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-11 Cash flows from operating activities Net increase in net assets from operations $105,818,892 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (189,479,947) Long-term investments sold 155,799,641 Decrease in short term investments 8,545,000 Decrease in dividends and interest receivable 510,194 Decrease in payable for investments purchased (13,001,234) Decrease in receivable for investments sold 14,159,701 Increase in cash segregated at custodian for swap contracts (410,000) Increase in other receivables and prepaid expenses (31,085) Decrease in unrealized depreciation of swap contracts (511,568) Decrease in payable for written options (377,625) Increase in payable to affiliates 9,432 Decrease in interest payable (4,645) Decrease in other liabilities and accrued expenses (767,238) Net change in unrealized (appreciation) depreciation on investments (45,691,020) Net realized gain on investments (20,314,429) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 33,500,000 Repurchase of common shares (4,227,969) Distributions to common shareholders (42,434,737) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Yearended 10-31-11 10-31-10 10-31-09 1 12-31-08 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 1.20 1.10 0.88 1.13 1.26 1.43 3 Net realized and unrealized gain (loss) oninvestments 1.60 3.69 0.56 (7.07) (1.98) 3.62 Distributions to Auction Preferred Shares(APS)* — — — (0.15) (0.41) (0.39) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.12) (1.09) (0.83) (0.99) (1.19) (1.16) From net realizedgain — — — (0.15) (0.59) (0.53) From tax return ofcapital — — (0.23) (0.44) — — Totaldistributions Anti-dilutive impact of repurchaseplan 0.01 4 0.01 4 0.01 4 0.16 4 — — Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) 7 8 Total return at market value (%) 5 7 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $690 $630 $493 $480 $841 $964 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.24 9 1.39 1.39 10 1.42 1.27 11 1.28 11 Interest expense (Note8) 0.53 0.64 0.87 10 0.87 — 11 — 11 Expenses before reductions (including interestexpense) 1.77 9 2.03 2.26 10 2.29 1.27 11 1.28 11 Expenses net of fee waivers and credits (excluding interestexpense) 1.03 9 1.22 1.14 10 1.12 0.99 1.00 Expenses net of fee waivers and credits (including interestexpense) 1.56 9 1.86 2.01 10 1.99 0.99 12 1.00 12 Net investmentincome 6.98 7.37 9.44 10 7.02 5.65 13 6.76 Portfolio turnover (%) 16 20 21 29 26 41 16 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements COMMON SHARES Yearended 10-31-11 10-31-10 10-31-09 1 12-31-08 12-31-07 12-31-06 Seniorsecurities Total value of APS outstanding (inmillions) — $380 $380 Involuntary liquidation preference per unit (inthousands) — 25 25 Average market value per unit (inthousands) — 25 25 Asset coverage perunit 14 — $81,737 $88,352 Total debt outstanding end of year (in millions) (Note8) $344 $311 $253 $267 — — Asset coverage per $1,000 ofAPS 15 — $3,212 $3,536 Asset coverage per $1,000 ofdebt 16 $3,005 $3,030 $2,946 $2,797 — — * Auction Preferred Shares(APS). 1 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund, which amounted to $0.13 per share and 0.63% of average netassets. 4 The repurchase plan was completed at an average repurchase price of $15.28, $13.80, $10.29 and $14.92, respectively, for 276,671 shares, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The repurchases for the periods ended 10-31-11, 10-31-10, 10-31-09 and 12-31-08 were $4,227,969, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 5 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Unaudited. 9 Includes non-recurring litigation fees which represent 0.02% and 0.14% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average net assets. 10 Annualized. 11 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does nottake into consideration expense reductions during the periods shown. Without the exclusion of preferred shares,the annualized ratio of expenses would have been 0.90% and 0.90% for the periods ended 12-31-07 and 12-31-06, respectively. 12 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.70% and 0.70% for the periods ended 12-31-07 and 12-31-06,respectively. 13 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.03% and 4.74% for the periods ended 12-31-07 and 12-31-06,respectively. 14 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 15 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note8). 16 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure of leverage. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
